     Case 2:20-cv-01478-TLN-DMC Document 13 Filed 10/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MAURCIE DIAUNDRA ROGERS,                            No. 2:20-CV-1478-DTLN-MC-P
12                        Plaintiff,
13            v.                                          ORDER
14    WILLIAM NETHERBY,
15                        Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court are Plaintiff’s motions for the appointment of

19   counsel. See ECF Nos. 9 and 10.

20                  The United States Supreme Court has ruled that district courts lack authority to

21   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.

22   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the Court may request the

23   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

24   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

25   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

26   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

27   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is

28   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the
                                                         1
     Case 2:20-cv-01478-TLN-DMC Document 13 Filed 10/20/20 Page 2 of 2


 1   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

 2   of counsel because:

 3                  . . . Terrell demonstrated sufficient writing ability and legal knowledge to
                    articulate his claim. The facts he alleged and the issues he raised were not
 4                  of substantial complexity. The compelling evidence against Terrell made it
                    extremely unlikely that he would succeed on the merits.
 5
                    Id. at 1017.
 6

 7                  In the present case, the court does not at this time find the required exceptional

 8   circumstances. In his motions, plaintiff states that appointment of counsel is warranted because

 9   he is indigent. This is not an exceptional circumstance. Further, a review of the record reflects

10   that Plaintiff is able to articulate himself sufficiently. Finally, a review of Plaintiff’s complaint

11   suggests that his claims may not be cognizable because he is challenging the fact or duration of

12   his confinement and not the conditions of his confinement.

13                  Accordingly, IT IS HEREBY ORDERED that plaintiff’s requests for the

14   appointment of counsel (ECF Nos. 9 and 10) are denied.

15

16   Dated: October 19, 2020
                                                             ____________________________________
17                                                           DENNIS M. COTA
18                                                           UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23

24

25

26
27

28
                                                         2
